internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-128690-01 date date legend trust decedent spouse date date date date date date survivor’s trust residual trust credit shelter subtrust marital subtrust daughter grandson date court date plr-128690-01 exempt marital subtrust non-exempt marital subtrust date y z dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of trust requesting rulings under sec_2652 and sec_2654 of the internal_revenue_code the facts submitted and the representations made are summarized as follows decedent and spouse created trust a revocable_trust on date they revised trust on date date and date decedent also executed her will on date decedent executed a codicil to her will on date decedent died on date survived by spouse article fourth of decedent’s will as amended provides that the residue of decedent’s estate excluding property over which decedent had a power_of_appointment should pass to the trustee of trust the residue of decedent’s estate shall be added to administered and distributed as a part of trust according to the terms of trust on the date of decedent’s death and any amendments thereafter made in accordance with the terms of trust by the exercise of a power of amendment appointment withdrawal or otherwise article iv paragraph a of trust provides that the first settlor to die shall be called the deceased spouse and the surviving settlor shall be called the surviving_spouse on the death of the deceased spouse the trustee shall divide the trust estate into the survivor’s trust and the residual trust in addition the residual trust may be divided into the credit shelter subtrust and the marital subtrust article fifth of decedent’s will provides that the trustee will determine whether to qualify any or all of the residual trust property as qualified_terminable_interest_property article ninth of decedent’s will provides that the executor of the will is decedent’s husband spouse or if he is unable or unwilling to so act then the executor shall be daughter and grandson serving as co-executors of the will or if either is unable or unwilling to so act the one remaining shall serve as sole executor plr-128690-01 article iii paragraph c of the trust instrument provides that on the death of the deceased spouse the surviving_spouse shall have the power to amend revoke or terminate the survivor’s trust but the credit shelter subtrust and the marital subtrust may not be amended revoked or terminated article iv paragraph a provides that the survivor’s trust shall consist of the surviving spouse’s interest in the community estate and the surviving spouse’s separate estate if any included in the trust estate paragraph a c provides that the survivor’s trust and the residual trust shall be equal except for either spouse’s separate_property article iv paragraph c provides that during the joint lifetimes of the settlors the trustee shall also pay to either settlor or shall apply for his or her benefit the entire net_income of the settlor’s separate estate quarter-annually or in more frequent installments at the written request of the settlor who transferred the separate estate to the trust the trustee shall pay to him or her so much of the principal of the separate estate established by him or her as he or she shall request article iv paragraph a provides that the residual trust shall consist of the balance of the trust estate representing the deceased spouse’s interest in the community estate and the deceased spouse’s separate_property if any included in the trust estate the trustee and or deceased spouse’s executor are authorized to determine in their sole discretion whether to transfer and to qualify a portion of this trust as qualified_terminable_interest_property such portion to be designated as the marital subtrust the trustee shall satisfy this amount in cash or kind or partly in each with assets selected by the trustee from those includible in the deceased spouse’s gross_estate and eligible for the marital_deduction for federal estate_tax purposes the remaining portion shall be designated as the credit shelter subtrust and shall not be less than the maximum amount as finally determined for federal estate_tax purposes that will result in no federal tax payable after taking into account all available credits against the federal estate_tax and all available deductions other than the marital_deduction article iv paragraph d provides that on the death of the deceased spouse the trustee shall pay to or apply for the benefit of the surviving_spouse the net_income of the residual trust in quarter-annual or more frequent installments if the trustee considers the income insufficient the trustee shall also pay to or apply for the benefit of the surviving_spouse such sums out of principal as the trustee in the trustee’s discretion considers necessary for the beneficiary’s respective proper health support and maintenance after considering the beneficiary’s other income or resources within and or outside the trust estate known to the trustee payments out of principal to the surviving_spouse shall be made first out of the survivor’s trust until it is exhausted and thereafter out of the marital subtrust until it is exhausted and thereafter out of the credit shelter subtrust plr-128690-01 article iv paragraph d provides that on the death of the deceased spouse the trustee shall pay to or apply for the benefit of the surviving_spouse the net_income of the marital subtrust in quarter-annual or more frequent installments if the trustee considers the income insufficient the trustee shall also pay to or apply for the benefit of the surviving_spouse such sums out of principal as the trustee in the trustee’s discretion considers necessary for the beneficiary’s respective proper health support and maintenance after considering the beneficiary’s other income or resources within and or outside the trust estate known to the trustee payments out of principal to the surviving_spouse shall be made first out of the survivor’s trust until it is exhausted and thereafter out of the marital subtrust until it is exhausted and thereafter out of the credit shelter subtrust article v paragraph b provides that on the death of the surviving_spouse the trustee shall add any portion of the survivor’s trust and any portion of the marital subtrust not disposed of to the credit shelter subtrust and shall distribute the same as follows certain named real properties that remain in the trust at the death of the surviving_spouse shall be distributed outright to daughter free of trust certain named real properties that remain in the trust at the death of the surviving_spouse shall be distributed outright to grandson free of trust the rest and residue of residual trust shall be divided into equal shares one for daughter and one for grandson and distributed outright free of trust if either daughter or grandson fails to survive surviving_spouse the share of the one so deceased shall be distributed to the group composed of their then living issue each share shall then be distributed outright free of trust article vi paragraph provides that the trustee s shall have the power to partition allot and distribute the trust estate on any division or partial or final distribution of the trust estate in undivided interests or in_kind or partly in money and partly in_kind at valuations determined by the trustee on date the trustee of trust petitioned court to modify and further divide trust as of decedent’s death on date court issued an order adding paragraphs d and d to article iv of the trust instrument date and date both occurred prior to the filing of decedent’s estate_tax_return article iv paragraph d a a as amended by court provides the marital subtrust is to be allocated into two separate subtrusts entitled the exempt marital subtrust and the non-exempt marital subtrust depending on the net value of the marital subtrust and the credit shelter subtrust as follows the trustee is to establish a separate exempt marital subtrust upon electing a percentage or fraction in an amount up to the maximum sum allowed under the exemption provided for in sec_2631 of the internal_revenue_code_of_1986 as amended from the marital subtrust assets subject_to the sum of the exemption previously utilized in the credit shelter subtrust and since the trustee is to elect to establish exempt marital subtrust as above stated the trustee shall establish a separate trust that shall be known as non-exempt marital subtrust that shall consist of the remainder of the assets of the marital subtrust plr-128690-01 article vi paragraph as amended by court authorizes the trustee to divide or sever whether before or after a_trust is funded and whether before or after any allocation of a gst_exemption under sec_2631 of the internal_revenue_code_of_1986 as amended is made any trust or any property used or to be used to fund or augment any trust under this agreement into two or more fractional shares or sub-shares those shares shall be held and administered by the trustee and the trustee may manage and invest such separate trusts jointly on or about date decedent’s estate timely filed a form_706 - united_states estate and generation-skipping_transfer_tax return estate_tax_return for decedent the exempt marital subtrust and the non-exempt marital subtrust were listed on schedule m of the estate_tax_return on schedule r of the estate_tax_return decedent’s gst_exemption was allocated in the following manner dollar_figurey to the credit shelter subtrust and dollar_figurez to the exempt marital subtrust you have requested a ruling that the division of the marital subtrust into the exempt marital subtrust and the non-exempt marital subtrust for purposes of making an election under sec_2652 is not prohibited by sec_2654 and the two qualified terminable_interest trusts qtip that exist after the division will be treated as separate trusts for all purposes under the generation-skipping_transfer_tax provisions in chapter of the code sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2601 imposes a tax on every generation-skipping_transfer gst sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the generation-skipping_transfer_tax as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for generation-skipping_transfer_tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s generation-skipping_transfer_tax_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made sec_2654 provides that for purposes of the generation-skipping_transfer_tax the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts and substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts except as provided in the preceding sentence nothing in chapter is to be construed as authorizing a single trust to be treated as two or more trusts plr-128690-01 under sec_26_2654-1 the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non-pro rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding sec_26_2654-1 provides that an individual’s gst_exemption under sec_2632 may be allocated to the separate trusts created pursuant to this section at the discretion of the executor or the trustee sec_26_2654-1 provides in part that if the governing instrument of a_trust or local law authorizes the severance of the trust a severance pursuant to that authorization is treated as meeting the requirement of paragraph b ii b of this section if the executor indicates on the federal estate_tax_return that separate trusts will be created or funded and clearly sets forth the manner in which the trust is to be severed and the separate trusts funded based on the information submitted and the representations made the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust in addition the reformation proceeding was instituted in court prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for decedent’s estate article iv paragraphs d a a requires that the new trusts be severed on a fractional basis the taxpayer represents that the trusts will be funded based on the fair_market_value of the assets on the date of funding in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding we therefore conclude the severance of the marital subtrust into the exempt marital subtrust and the non-exempt marital subtrust will be recognized for purposes of chapter under sec_26_2654-1 and the two trusts will be treated as separate trusts in accordance with sec_2654 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-128690-01 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the trustee this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
